The opinion of the court was delivered, January 26th 1874, by
Agnew, C. J.
By the Act of 15th April 1834, Brightly’s Dig. 295, counties are made corporations for the purpose of suing and being sued, &c., and the corporate powers are required to be exercised by the commissioners. All suits are also to be brought and conducted by the commissioners, and process shall be served upon, and defence made by them. Among their powers is that to make contracts for county purposes, and for all objects and purposes authorized by law. In regard to the specific subject of county bridges, the duties concerning them are also laid upon the commissioners, so that in making contracts for bridges, and in all proceedings relative to the same, the commissioners alone are the representatives of the county. The proceeding in relation to the inspection of bridges, to ascertain the proper execution of the contract of the builder, is one at law, and to it the commissioners are made the parties to represent the county. It is clear, from the entire course of legislation, both general and special, the commissioners only can conduct the proceeding in this case, and tax-payers have no standing. The proceeding is not one under that head of equity which empowers the court to enjoin against wrongful and injurious acts prejudicial to the community, or to the rights of individuals, where, because of the want of an adequate remedy at law, tax-payers have been permitted to sue in protection of their rights of property against illegal taxation or wrongful acts of injury. Hence the appellants have no standing in court, if, indeed, there were an appeal. But none is given to this court in the case of a bridge inspection, and the writ of certiorari could be issued only by the commissioners. The writ must, therefore, be quashed.
Writ of certiorari quashed at the costs of the so-called appellants.